Citation Nr: 0206678	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  98-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than May 6, 1992 for 
the grant of service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1967 
to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned a 30 percent disability evaluation, effective 
from May 6, 1992, and a 100 percent disability evaluation, 
effective from June 3, 1996.  Thereafter, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to an effective date earlier than May 6, 1992 for 
the grant of service connection for PTSD.  Due to a change in 
the veteran's address, his claims folder was subsequently 
transferred to the jurisdiction of the RO in Waco, Texas.  

In December 1999, the Board denied the veteran's claim of 
entitlement to an effective date earlier than May 6, 1992 for 
the grant of service connection for PTSD.  The veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In July 2001, the Court granted 
a June 2001 Joint Motion For Remand And To Stay Further 
Proceedings (Joint Motion) and, thereby, vacated the Board's 
December 1999 decision and remanded the matter to the Board.  

The veteran's representative has raised the issue of 
entitlement to an effective date earlier than June 3, 1996 
for the assignment of a disability evaluation greater than 
30 percent for the veteran's service-connected PTSD.  This 
issue has not been adjudicated by the RO and is, therefore, 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  By a May 1990 rating action, the RO denied service 
connection for PTSD.  The veteran was notified of the denial 
in June 1990.  He did not appeal that decision.  

3.  On May 6, 1992, the RO received from the veteran his 
petition to reopen his previously denied claim for service 
connection for PTSD.  

4.  In July 1996, the Board denied the veteran's claim for 
service connection for PTSD. 

5.  In January 1997, the RO received from the veteran his 
petition to reopen his previously denied claim for service 
connection for PTSD.  

6.  By a June 1997 rating action the RO granted service 
connection for PTSD and assigned an effective from May 6, 
1992, the date of receipt of a petition to reopen his claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 6, 1992 
for the grant of service connection for PTSD have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  

The final rule implementing the VCAA was published on 
August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments relating to claims to reopen previously denied 
claims, which are not applicable to the current appeal.  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The issue currently on appeal in the 
present case includes a claim of entitlement to an effective 
date earlier than May 6, 1992 for the grant of service 
connection for PTSD.  The discussions in the July 1997 
statement of the case, the December 1997 supplemental 
statement of the case, the December 1999 Board denial, and 
the June 2001 Joint Motion informed the veteran of the 
evidence needed to substantiate the current claim.  As such, 
VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder in the present case indicates that the RO 
obtained the veteran's service medical records as well as 
post-service medical records of treatment and any other 
pertinent evidence cited by the veteran. 

In April 2001, the veteran, through a representative, 
explained that he had no further evidence, other than that 
which had previously been reported, to submit in support of 
his claim.  The Board finds that the requirements of the VCAA 
have been met by VA.

I.  Factual Background 

On December 21, 1989, the RO received from the veteran a 
VA Form 21-526, Veteran's Application For Compensation Or 
Pension (Application), in which he raised the issue of 
entitlement to service connection for PTSD. 



The veteran's DD 214, Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD 214), shows that the 
veteran served with the Company G, 2nd Battalion, 7th Marine, 
1st Marine Division and received the Rifle Marksmanship 
Badge, the National Defense Service Medal, the Vietnam 
Service Medal with one star, and the Vietnam Campaign Medal 
with device, and a Good Conduct Medal.  He had approximately 
11 months of foreign and/or sea service.  

Combat History-Expeditions-Awards Record shows that he 
participated in counter insurgency operations against the 
Vietcong on May 18, 1968.  Also listed were numerous 
operations from July 1968 to April 1969.  He was awarded the 
Vietnam Service Medal with one star on May 18, 1968

A copy of Sea and Air Travel-Embarkation Slips show that the 
veteran departed El Toro, California on May 14, 1968 and 
arrived at Kaden Air Force base on May 16, 1968.  He arrived 
at Danang in the Republic of Vietnam on May 17, 1968.  He 
departed Danang on June 16, 1968 on board the LPH-8 and 
arrived at Cubi Point, Philippine Islands on June 18, 1968.  
On June 29, 1968 he embarked on the U.S.S. Tripoli (LPH-10), 
departed on July 5, 1968, and arrived at Danang in the 
Republic of Vietnam on December 7, 1968. 

A copy of the veteran's Record of Service shows that from 
July 31, 1968 to April 1969 he was assigned to G Co., 2nd 
Bn., 7th Mar., 9th Mar. Amphibious Brigade, initially as an 
Ammo Carrier and then as an A-Gunner.

In a May 1990 rating action, the RO denied the veteran's 
claim for service connection for PTSD.  At that time the RO 
determined that there was no objective evidence of a stressor 
to support the diagnosis of PTSD.  In June 1990, the RO 
notified the veteran of the denial of his PTSD claim.  The 
veteran failed to initiate an appeal of this denial.  
Consequently, this decision became final.  38 U.S.C.A. § 7105 
(West 1991).  

Received on January 23, 1992 was a request for a copy of his 
claims folder.  He stated that the purpose was to redirect 
the basis of his approach for potential service connected 
disability.

On May 6th, 1992, the RO received from the veteran a petition 
to reopen his previously denied claim for service connection 
for PTSD. 

The additional evidence received pursuant to the veteran's 
May 1992 petition to reopen his previously denied claim for 
service connection for PTSD consisted of his statements that 
he developed this disability as a result of his combat 
service in Vietnam as well as duplicative service personnel 
records previously considered by the RO at the time of its 
May 1990 rating action.  Also, received were copies of VA 
medical records reflecting treatment for PTSD. 

In October 1995 the veteran submitted a copy of a Transmittal 
and/or Entitlement to Awards, dated in October 1995, which 
reflects that the veteran was awarded the Vietnam Service 
Medal with one Silver Star.  

Received in February 1996 was a letter from the Marine Corps 
Historical Center, dated in January 1996, which is to the 
effect that they were enclosing a copy of The Marines in 
Vietnam, 1954-1973 and a copies of excerpts from a Brief 
History of the 7th Marines.  A review of these documents 
reflects that the 7th Marine division was involved in 
numerous combat operations during 1968, including Operation 
Mamaluke which was initiated by the 1st Battalion on May 18, 
1968.  It was reported that the 2nd Battalion saw 
considerable fighting including in August 1968.  These 
documents do not have a date of receipt stamp.

In a March 1996 supplemental statement of the case the only 
evidence reported was the documents submitted by Marine Corps 
Historical Center.

Received in April 1996 was a letter dated on February 28, 
1996 from the United States Army & Joint Services 
Environmental Support Group now the United States Armed 
Service Center for Research of Unit Records (USASCRUR).  This 
letter was addressed to the Marine Corps Historical Center.  
This letter indicates that enclosed was a request for 
information concerning the veteran and his PTSD claim.  It 
was stated that the requester was notified that his letter 
had been forwarded to the Marine Corps Historical Center and 
that the Marine Corps Historical Center would be responding 
directly to him.  No other enclosures or attachments were 
reported.  

The Board, in July 1996, denied entitlement to service 
connection for PTSD.  At that time the Board found that the 
evidence did not show that the veteran engaged in combat.  
The Board further found that the incurrence of a stressor 
which would be productive of PTSD was not shown.  In the 
decision the Board referenced several documents including the 
Transmittal and/or Entitlement to Awards, his Combat History-
Expeditions - Awards Record, the records from the Marine 
Corps Historical Center, and records from USASCRUR.  The 
Board's July 1996 decision is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2001)

On January 17th, 1997, the RO received from the veteran a 
petition to reopen his previously denied claim for service 
connection for PTSD.  In support of his claim he submitted 
statements from fellow servicemen.  Also received were 
duplicative copies of service personnel records, service 
medical records, and post-service VA medical reports. 

By a June 1997 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent evaluation to 
this disability, effective from May 6, 1992.  In the 
decision, the RO stated that the veteran's claims folder had 
been forwarded to the Board without pertinent information 
included in the second volume.  The RO stated that records 
from the Environmental Support Group dated on February 28, 
1996 showed that the veteran participated in 
counter-insurgency operations against the Viet Cong in the 
Republic of Vietnam on May 18th, 1968 for which he received a 
Vietnam Service Medal with one silver star which was 
evidenced by Transmittal and/or Entitlement to Awards.  The 
RO also cited other evidence received subsequent to the Board 
decision. 

Of record is a folder containing numerous documents which do 
not have a date stamp showing the date of receipt.  These 
document consist of copies of Transmittal and/or Entitlement 
to Awards, Combat History-Expeditions-Awards Record, VA 
treatment records, a statement from the veteran, letters from 
the veteran dated in July and October 1968.  Also included 
were documents entitled, "Battalion Landing Team 2/7 Command 
Chronology 1-31 Oct. 1968".  These records show that the 
veteran's unit was involved in several combat operations 
against the enemy during October 1968.  Also included were 
photographs of the veteran when he was stationed in Vietnam

As previously indicated, in December 1999, the Board denied 
the veteran's claim of entitlement to an effective date 
earlier than May 6, 1992 for the grant of service connection 
for PTSD.  The veteran appealed the denial to the Court.  In 
July 2001, the Court granted a June 2001 Joint Motion and, 
thereby, vacated the Board's December 1999 decision and 
remanded the matter to the Board.  The bases for the Joint 
Motion was twofold.  First the Board failed to consider a 
February 1996 ESG report which indicated the veteran's 
participation in combat and was first considered by the RO in 
the June 1997 decision.  This evidence was identfied as R.  
195, 217 in the Joint Remand.  Secondly, the Board did not 
consider 38 C.F.R. § 3.156(c) in rendering the December 1999 
decision.  

A copy of the evidence designated as [redacted] was forwarded 
to the Board by the Office of the General Counsel of the VA 
in March 2002.  This evidence consists of a copy of page one 
of the June 1997 rating action and a copy of the veteran's 
Combat History-Expeditions-Awards Record.

II.  Analysis 

Where a claim is disallowed by the RO, that decision is final 
and the claim may not thereafter be reopened and allowed and 
a claim based upon the same factual basis may not be 
considered.  New and material evidence must be submitted to 
reopen the claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (2001).

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (2001).  

The effective date of an award of disability compensation 
based upon the submission of new and material evidence other 
than service department records which is received after final 
disallowance will be the date of receipt of the new claim or 
the date that entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2001).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs.  Also included are corrections by the 
service department of former errors of commission or omission 
in the preparation of the prior report or reports and 
identified as such.  The retroactive evaluation of disability 
resulting from disease or injury subsequently service 
connected on the basis of the new evidence from the service 
department must be supported adequately by medical evidence.  
Where such records clearly support the assignment of a 
specific rating over a part or the entire period of time 
involved, a retroactive evaluation will be assigned 
accordingly except as it may be affected by the filing date 
of the original claim.  38 C.F.R. § 3.156(c) (2001).  

To summarize, in the June 1997 decision which granted service 
connection for PTSD the RO indicated that a February 28, 1996 
report from USASCRUR showed that the veteran participated in 
counter-insurgency operations against the Vietcong in the 
Republic of Vietnam on May 18th, 1968 for which he received a 
Vietnam Service Medal with one silver star which was 
evidenced by Transmittal and/or Entitlement to Awards.  
However, this information is contained in the veteran's 
Combat History-Expeditions-Awards Record and a prior copy of 
the Transmittal and/or Entitlement to Awards, documents which 
were of record at the time of the July 1996 Board decision.  
Therefore, 38 C.F.R. § 3.156(c) is not applicable in this 
case.  

After reviewing the record the Board can find no basis for an 
assignment of an effective date prior to May 6, 1996, the 
date of receipt of a petition to reopen his claim, for the 
grant of service connection for PTSD.  Thus, the 
preponderance of the evidence is against the veteran's claim. 


ORDER

The claim for entitlement to an effective date earlier May 6, 
1992 for the grant of service connection for PTSD is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

